                          1    Kresta Nora Daly, SBN 199689
                               BARTH DALY LLP
                          2    2810 Fifth Street
                               Davis, California 95618
                          3    Telephone: (916) 440-8600
                               Facsimile: (916) 440-9610
                          4    Email: kdaly@barth-daly.com
                          5    Attorneys for Defendant
                               David Devoy
                          6
                          7
                          8                                 IN THE UNITED STATES DISTRICT COURT

                          9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

                         10
                         11    UNITED STATES OF AMERICA,                            Case No. 2:18-CR-00191-MCE
                         12                     Plaintiff,
                                                                                    STIPULATION AND ORDER TO
                         13             v.                                          CONTINUE STATUS CONFERENCE
                   LLP
  A TTORNEYS A T L AW
  D AVIS , C ALIFORNIA
B ARTH D ALY




                         14    ZULEMA ELIZABETH RODRIGUEZ AND
                               DAVID LYNN DEVOY,                                    Judge: Honorable Morrison C. England, Jr.
                         15
                                                Defendants.
                         16

                         17
                         18                                             STIPULATION

                         19           1.      By previous order this case was set for status conference on February 7, 2019.

                         20           2.      By this stipulation, the defendants now move to continue the status conference

                         21   until March 28, 2019 and to exclude time between February 7, 2019 and March 28, 2019 under

                         22   Local Code T4.

                         23           3.      The parties agree and stipulate, and request that the Court find the following:

                         24                   (a)      The government has represented that the discovery associated with this

                         25   case includes law enforcement reports, photographs and several hours of audio and video

                         26   recordings. All of this discovery has been either produced directly to counsel and/or made

                         27   available for inspection and copying.

                         28   ///
                               {00027414}
                                    STIPULATION AND ORDER                  -1-                             [Case No. 2:18-CR-00191-MCE]
                               1                    (b)      Counsel for the defendants desire additional time to consult with their
                               2   clients, review the discovery, conduct investigation and otherwise prepare for trial.
                               3                    (c)      Counsel for defendants believe that failure to grant the above-requested
                               4   continuance would deny them the reasonable time necessary for effective preparation, taking into
                               5   account the exercise of due diligence.
                               6                    (d)      The government does not object to the continuance.
                               7                    (e)      Based on the above-stated findings, the ends of justice served by
                               8   continuing the case as requested outweigh the interest of the public and the defendants in a trial
                               9   within the original date prescribed by the Speedy Trial Act.
                              10                    (f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.
                              11   § 3161, et seq., within which trial must commence, the time period of February 7, 2019 to
                              12   March 28, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv)
  S ACRAMENTO , C ALIFORNIA




                              13   [Local Code T4] because it results from a continuance granted by the Court at defendants’ request
                      LLP
      A TTORNEYS A T L AW
B ARTH D ALY




                              14   on the basis of the Court’s finding that the ends of justice served by taking such action outweigh
                              15   the best interest of the public and the defendants in a speedy trial.
                              16   Dated: February 5, 2019.                 Respectfully submitted,

                              17
                                                                            By     /s/ Kresta Nora Daly for
                              18                                                   HANNAH LABAREE
                                                                                   Attorney for ZULEMA ELIZABETH RODRIGUEZ
                              19

                              20   Dated: February 5, 2019.                 BARTH DALY LLP
                              21
                                                                            By     /s/ Kresta Nora Daly
                              22                                                   KRESTA NORA DALY
                                                                                   Attorneys for DAVID LYNN DEVOY
                              23
                              24   Dated: February 5, 2019.                 By     /s/ Kresta Nora Daly for
                                                                                   JUSTIN LEE
                              25                                                   Assistant United States Attorney
                              26
                              27
                              28
                                    {00027414}
                                    STIPULATION AND [PROPOSED] ORDER                  -2-                             [Case No. 2:18-CR-00191-MCE]
                                       1                                                 ORDER
                                       2           The status conference of February 7, 2019 is vacated and continued to March 28, 2019.
                                       3   The Court finds excludable time through March 28, 2019 under Title 18, United States Code
                                       4   Section 3161(h)(7)(B)(iv) and Local Code T4 to allow for preparation of counsel. The Court
                                       5   finds that the interests of justice are best served by granting the request and outweighs the
                                       6   interests of the public and the defendant in a speedy trial. (18 U.S.C. § 3161(h)(7)(A),
                                       7   (h)(7)(B)(iv).)
                                       8           IT IS SO ORDERED.
                                       9   Dated: February 6, 2019
                                      10
                                      11
                                      12
                                      13
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                      14
                                      15
                                      16

                                      17
                                      18
                                      19

                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                            {00027414}
                                                 STIPULATION AND ORDER                 -3-                              [Case No. 2:18-CR-00191-MCE]
